Dismissed and Memorandum Opinion filed October 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00885-CR
____________
 
DONALD E. MACNICOL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court

Harris County, Texas
Trial Court Cause No. 1273699
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to aggravated robbery.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on August 20, 2010, to confinement for twenty-five years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)